Attorneys and Counselors (214) 922-4120 bhallett@hallettperrin.com 1445 Ross Avenue, Suite 2400 Dallas, Texas 75202 (214) 953-0053 (214) 922-4142 Fax www.hallettperrin.com September 23, 2013 Securities and Exchange Commission Washington, DC20549 Attn: Pamela Long Assistant Director Division of Corporation Finance Re: Aly Energy Services, Inc. (the “Company”) Amendment No. 1 to Current Report on Form 8-K Filed July 31, 2013 File No. 033-92894 Dear Ms. Long: On behalf of the Company, we have reviewed your comment letter dated August 16, 2013, regarding the above-referenced filing. Financing Activities, page 19 1. We note your response to comment four in our letter dated June 11, 2013. We also note that you did not file all of the schedules and exhibits to your credit agreement. Please file your credit agreement, including all exhibits and schedules, with your next Exchange Act filing. RESPONSE:The credit agreement and amendment no. 1 thereto have been re-filed as exhibits 4.1 and 4.2 to Form 10-Q/A (Amendment No. 1) on the date hereof. Very truly yours, /s/ Bruce H. Hallett Bruce H. Hallett cc:Sherry Haywood (SEC)
